Citation Nr: 9916301	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  93-02 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued and confirmed a 30 
percent disability rating for schizoaffective disorder.

In November 1994, the Board remanded the case for further 
development.  Private medical records and a psychological 
examination were requested.

In January 1996, the RO increased the veteran's 
noncompensable disability rating to 30 percent, effective May 
19, 1992.

In November 1996, the Board remanded the case because the 
veteran's disability had not been evaluated by the RO under 
the new criteria for schizophrenia and other psychotic 
disorders, effective November 7, 1996.


FINDING OF FACT

The veteran failed to report for the scheduled VA 
examinations in March 1997, December 1997 and August 1998 
without good cause.


CONCLUSION OF LAW

The veteran's failure to report for scheduled VA examinations 
without good cause requires that his claim for an evaluation 
greater than 30 percent for schizoaffective disorder be 
denied as a matter of law.  38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
action shall be taken in accordance with paragraph (b) or (c) 
of 38 C.F.R. § 3.655.  With respect to claims for increased 
evaluations, the Board's decision is controlled by 38 C.F.R. 
§ 3.655(b) which states the following:  When a claimant fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Id.

The Board first notes that the veteran's entitlement to an 
increased rating cannot be established without a current VA 
examination.  A review of the claims file reflects that the 
most recent VA examination conducted in April 1995 
examination is out-of-date and failed to address the newly 
revised criteria for rating mental disorders, effective 
November 7, 1996.  See 61 Fed. Reg. No. 196, 52695- 702 
(1996).  The Board further notes that subsequent to the April 
1995 VA examination, two VA examinations were scheduled and 
the veteran failed to report.

The United States Court of Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the burden was 
upon VA to demonstrate that notice was sent to the claimant's 
last address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Although, in dicta, the Court stated that in the normal 
course of events it was the burden of the veteran to keep the 
VA apprised of his whereabouts, and that if he did not do so 
there was no burden on the VA to turn up heaven and earth to 
find him before finding abandonment of a previously 
adjudicated benefit.  Id.  The Court has also held that the 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In March 1997, the St. Petersburg, Florida , RO requested a 
mental examination for the veteran.  The request was to be 
sent to the veteran's last address of record in Florida.  In 
April 1997, a computer printout was generated indicating that 
the veteran had failed to report for his VA examination.  A 
message was left on the veteran's answering machine for him 
to call by noon.  There was no indication that the veteran 
responded.  Subsequent to the veteran's failure to report, he 
submitted a letter indicating that he believed he had been 
healed of his diagnosed psychiatric illness, and would like 
to receive a check for at least another three to four months 
while he looked for a job.  He also indicated that it might 
be wise to cancel his appeal.  An August 1997 rating decision 
reflected that the veteran failed to report for his scheduled 
VA examination and that the evidence expected from the 
examination, which might have been material to the outcome of 
the claim, could not be considered.

In September 1997, the veteran was admitted to a VA hospital 
in Louisville, Kentucky, but then living in Madison, Indiana.  
In November 1997, a mental examination was requested through 
the Automated Medical Information Exchange (AMIE) system and 
in December 1997, the veteran was sent a notification letter 
regarding his upcoming VA examination to his last address of 
record, located in Indiana.  This letter advised the veteran 
that failure to report may cause his claim to be denied and a 
phone number was provided if the veteran wished to request a 
change in date and/or time.  A December 1997 VA printout 
shows that the veteran failed to report for his scheduled 
examination.  A letter regarding his failure to report was 
mailed to his last address of record in Indiana.  There is no 
indication that any correspondence sent to that address was 
returned.

In March 1998, the veteran relocated to Florida.  An April 
1998 RO memorandum indicates that the veteran moved back to 
Florida and that a current VA examination was necessary.  
Once relocated in Florida, the veteran made telephone contact 
with the VA medical center in the area.  In July 1998, the 
veteran was sent a letter notifying him of his upcoming VA 
examination indicating that failure to report to the 
examination might result in denial of his claim.  An August 
1998 computer printout showed that the veteran failed to 
report to his scheduled VA examination and that the patient 
services assistant was unable to contact the veteran, as no 
phone number was available.

A September 1998 statement of the case sent to his last 
address of record reflects that the veteran's 30 percent 
disability rating was continued.  It was noted that the 
veteran failed to report to two examinations and the evidence 
did not establish an increase in the severity of his 
symptoms.

Although the representative argues that there are no VA 
examination scheduling notices of record, as indicated above, 
the originating agencies have provided extensive information 
about the efforts to schedule the veteran for examination.  
These efforts satisfy the requirements articulated by the 
Court in Hyson.  The veteran has had ample opportunities to 
provide "adequate reason" or "good cause" for not 
reporting for the examinations.  The Board recognizes that 
the veteran has relocated several times, however, the 
originating agencies were diligent in sending correspondence 
to the veteran's last address of record.  The Board notes 
that notification for VA purposes is a written notice sent to 
the claimant's last address of record.  See 38 C.F.R. 
§ 3.1(q) (1998).  Therefore, the Board finds that additional 
efforts to schedule an examination would be futile.  In the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process absent clear 
evidence to the contrary.  Warfield v. Gober, 10 Vet. App. 
483 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).  
Moreover, the Board notes that there is no evidence of record 
suggesting that the veteran had good cause for his failure to 
report, such as a hospitalization or indicia of a death of an 
immediate family member.  38 C.F.R. § 3.655.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and the fact that the veteran 
has not submitted evidence of good cause for his failures to 
report,  the Board is satisfied that the veteran failed to 
report for the scheduled December 1997 and August 1998 VA 
examinations without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the claim for an increased rating must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, the veteran 
has not been prejudiced by this decision.  In deciding the 
case on its merits, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


ORDER

Entitlement to an evaluation greater than 30 percent for 
schizoaffective disorder is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

